EXHIBIT 32 Officer Certification under 18 USC 1350 We, the undersigned Chief Executive Officer and Chief Financial Officer of AXS-One Inc. (the “issuer”), do hereby certify that this Quarterly Report on Form 10-Q fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that the information contained in this Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the issuer. Date:May 13, 2009 /s/ William P. Lyons William P. Lyons Chief Executive Officer and Chairman of the Board /s/ Joseph P. Dwyer Joseph P. Dwyer Executive Vice President, Chief Financial Officer and Treasurer
